DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Applicant’s amendment filed on May 13, 2021 was received.  Claims 1-3 were amended.  Claims 19-27 were newly added. Support for the amendment can be found in page 3, lines 4-14; page 8, lines 6-page9, lines 2; page 9, lines 6-7; and page 12, liens 19-21 of current speciation. 

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 27, 2021. 
		
Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112 (b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-5 are withdrawn, because the claims have been amended or cancelled.  

Claims 1-5, 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1, 19-21 the phrase “wherein the glass substrate has a dosage and acceleration voltage effective…” is indefinite because the scope of “effective" in describing the dosage and acceleration voltage is unclear whether is the in the range of wherein the acceleration voltage is comprised between 20 kV and 30 kV and the ion dosage is comprised between 5 x 1016 ions/cm2 and 1017 ions/cm2 or not.  For the purpose of the compact prosecution, the effective dosage and acceleration is at least interpreted as in the range of  wherein the acceleration voltage is comprised between 20 kV and 30 kV and the ion dosage is comprised between 5 x 1016 ions/cm2 and 1017 ions/cm2.  
Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Busardo et al. (US 2015/0376058 A1) on claims 1, 4 and 5 are withdrawn, because the claims have been amended. Support for the amendment can be found in page 3, lines 4-14; page 8, lines 6-page9, lines 2; page 9, lines 6-7; and page 12, liens 19-21 of current speciation. 
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Busardo et al. (US 2015/0376058 A1) as applied to claims 1, 4 and 5 on claims 2-3 are withdrawn, because the claims have been amended. Support for the amendment can be found in page 3, lines 4-14; page 8, lines 6-page9, lines 2; page 9, lines 6-7; and page 12, liens 19-21 of current speciation. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 19-22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Busardo et al. (US 2015/0376058 A1).
Regarding claim 1, Busardo teaches a process for the durable (reads on scratch-resistant, because durable is defined as able to resist wear) antireflective treatment in a glass material ([0012], claim 1), (which reads on the claim limitation of a method for producing an antireflective, scratch-resistant glass substrate), the method comprising: nitrogen ions obtained with a beam of N+, N2+ and N3+ ions (reads on a mixture of single charge ions and multicharge ions of N) and an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2, implicitly teaches providing a N2 source gas for example ([0082]), (which reads on the claim limitation of a) providing a N2 source gas, b) ionizing 16 ions/cm2 and 1017 ions/cm2), bombarding the glass material with a beam of mono-and multicharged ions of a gas, acceleration the ions to obtain an implantation on the glass material, implicitly teaches providing a glass substrate ([0013], [0016], [0082], claim 1), which reads on the claim limitations of d) providing a glass substrate, and e) positioning the glass substrate in the trajectory of the beam of single charge and multicharge ions).  Busardo does not explicitly teaches the properties of the scratch resistance and reflectance of the glass substrate, wherein the glass substrate has a scratch resistance in terms of critical load between 100% and 135% of the scratch resistance in terms of critical load of an otherwise identical glass substrate not treated by the method, and wherein the glass substrate has a dosage and acceleration voltage effective to reduce a reflectance of the glass substrate to at most 6.5%.  However, it is the position of the examiner that disclosure the properties of the scratch resistance and reflectance of the glass substrate, are inherent, given that the coating material and substrate, and method disclosed by Busardo et al. and the present application having same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, However, it is the position of the examiner that disclosure the properties of the scratch resistance and reflectance of the glass substrate, is expected, given the same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  
Alternatively, Busardo recognizes the durable antireflective properties are adjusted by changing the parameters of temperature, the dose of mono-and mltichaged ions of a gas, the acceleration voltage, and the implanting thickness ([0013]-[0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the durable antireflective properties and parameters to yield an improved durable antireflective glass substrate (Abstract, [0001], [0013]-[0016]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Regarding claims 2 and 3, Busardo teaches wherein the acceleration voltage is 20 kV for example and the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2 (claim 1, [0015], [0016], [0082] in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Busardo does not explicitly teaches the ion dosage is comprised between 8 x 1016 ions/cm2 and 9 x 1016 ions/cm2, but teaches the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2 (claim 1, [0015], [0016]) as discussed above.  It would have been a prima facie obvious to have selected the overlapping portion of the ion dosage is comprised between 8 x 1016 ions/cm2 and 9 x 1016 ions/cm2, because the claimed range of the ion dosage is comprised between 8 x 1016 ions/cm2 and 9 x 1016 ions/cm2 overlap or lie inside ranges disclosed by the prior art the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2, a prima facie case of obviousness exists and expect the same success when applying the same ranges.  
In addition, Busardo recognizes the acceleration voltage is adjusted by changing the implanted thickness, and the dose of the implanted is adjusted by changing an atomic concentration of the implanted ions ([0048]-[0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the acceleration voltage and dose to yield an improved durable antireflective glass substrate (Abstract, [0001], [0013]-[0016]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claims 4 and 5, Busardo teaches wherein the glass material is chosen from the list of the soda-lime glasses (Claim 10), glass is composed of silicon oxide (Silica SiO2), soda-lime glass for example ([0009]) wherein the glass is a sheet glass for example ([0001]).
+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, However, it is the position of the examiner that disclosure the properties of reflectance of the glass substrate, is expected, given the same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  
Alternatively, Busardo recognizes the durable antireflective properties are adjusted by changing the parameters of temperature, the dose of mono-and mltichaged ions of a gas, the acceleration voltage, and the implanting thickness ([0013]-[0017]).  Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 20, Busardo teaches the process of implanting the mixture of single charge and multicharge ions in the glass substrate with a dosage and acceleration voltage as disclosed above ([0082]).  Busardo does not explicitly teaches the properties of the reflectance of the glass substrate, wherein the glass substrate has a dosage and acceleration voltage effective to reduce a reflectance of the glass substrate to at most 5.5%.  However, it is the position of the examiner that disclosure the properties of the reflectance of the glass substrate, are inherent, given that the coating material and substrate, and method disclosed by Busardo et al. and the present application having same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, However, it is the position of the examiner that disclosure the properties of reflectance of the glass substrate, is expected, given the same coating +/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  
Alternatively, Busardo recognizes the durable antireflective properties are adjusted by changing the parameters of temperature, the dose of mono-and mltichaged ions of a gas, the acceleration voltage, and the implanting thickness ([0013]-[0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the durable antireflective properties and parameters to yield an improved durable antireflective glass substrate (Abstract, [0001], [0013]-[0016]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 21, Busardo teaches the process of implanting the mixture of single charge and multicharge ions in the glass substrate with a dosage and acceleration voltage as disclosed above ([0082]).  Busardo does not explicitly teaches the properties of the scratch resistance of the glass substrate, wherein the glass substrate in terms of critical load from 105% and 135% of the scratch resistance in terms of critical load of the untreated glass substrate.  However, it is the position of the examiner that disclosure the properties of the scratch resistance of the glass substrate, are inherent, given that the coating material and substrate, and method disclosed by Busardo et al. and the present application having same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 17 ions/cm2 ([0001], [0009], [0082]).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, However, it is the position of the examiner that disclosure the properties of the scratch resistance of the glass substrate, is expected, given the same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  
Alternatively, Busardo recognizes the durable antireflective properties are adjusted by changing the parameters of temperature, the dose of mono-and mltichaged ions of a gas, the acceleration voltage, and the implanting thickness ([0013]-[0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the durable antireflective properties and parameters to yield an improved durable antireflective glass substrate (Abstract, [0001], [0013]-[0016]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 22, Busardo teaches wherein the glass material is chosen from the list of the soda-lime glasses (Claim 10), glass is composed of silicon oxide (Silica SiO2), soda-lime glass for example ([0009]) wherein the glass is a sheet glass for example ([0001]).


Regarding claim 25, Busardo teaches wherein the acceleration voltage is 20 kV for example ([0082]).
Regarding claim 26, Busardo teaches wherein the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2 (claim 1, [0015], [0016], [0082] in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Busardo does not explicitly teaches the ion dosage is comprised between 6 x 1016 ions/cm2 and 9 x 1016 ions/cm2, but teaches the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2 (claim 1, [0015], [0016]) as discussed above.  It would have been a prima facie obvious to have selected the overlapping portion of the ion dosage is comprised between 6 x 1016 ions/cm2 and 9 x 1016 ions/cm2, because the claimed range of the ion dosage is comprised between 6 x 1016 ions/cm2 and 9 x 1016 ions/cm2 overlap or lie inside ranges disclosed by the prior art the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2, a prima facie case of obviousness exists and expect the same success when applying the same ranges.  
In addition, Busardo recognizes the dose of the implanted is adjusted by changing an atomic concentration of the implanted ions ([0048]-[0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 27, Busardo teaches wherein the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2 (claim 1, [0015], [0016], [0082] in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Busardo does not explicitly teaches the ion dosage is comprised between 7 x 1016 ions/cm2 and 1 x 1017 ions/cm2, but teaches the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2 (claim 1, [0015], [0016]) as discussed above.  It would have been a prima facie obvious to have selected the overlapping portion of the ion dosage is comprised between 7 x 1016 ions/cm2 and 1 x 1017 ions/cm2, because the claimed range of the ion dosage is comprised between 7 x 1016 ions/cm2 and 1 x 1017 ions/cm2 overlap or lie inside ranges disclosed by the prior art the dose is chosen within a range of between 1012 ions/cm2 and 1018 ions/cm2, a prima facie case of obviousness exists and expect the same success when applying the same ranges.  
In addition, Busardo recognizes the dose of the implanted is adjusted by changing an atomic concentration of the implanted ions ([0048]-[0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date .

Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Busardo et al. (US 2015/0376058 A1) as applied to claims 1-5, 19-22, and 24-27, and further in view of Tsujino et al. (US 2002/0014090 A1).
Regarding claim 23, Busardo teaches a process as disclosed above. Busardo et al. do not explicitly disclose the substrate is an aluminosilicae glass sheet, but teach a soda-line glass sheet ([0009], [0001]).  An aluminosilicae glass sheet and a soda-line glass sheet are considered functionally equivalent glass substrate for low-reflection and anti-abrasion glass treatment ([0009], [0065], Tsujino et al.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an aluminosilicae glass sheet for the soda-line glass sheet disclosed by Busardo.  
Double Patenting
The claim rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Application No. 16/092,395, 16/092,461, 16/092,373, 16/092,638 on Claims 1-5 are withdrawn, because a terminal disclaimer was approved on May 18, 2021.

Response to Arguments
Applicant's arguments filed on May 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Busardo does not teaches scratch-resistant property;
Busardo discloses a wider range, therefore it is not obviousness to obtain the properties as claimed;

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, Busardo teaches a process for the durable (reads on scratch-resistant, because durable is defined as able to resist wear, please see attached definition from dictionary.com) antireflective treatment in a glass material ([0012], claim 1), therefore it reads on the claim limitation of a method for producing an antireflective, scratch-resistant glass substrate.  
In addition, it is the position of the examiner that disclosure the properties of the scratch resistance and reflectance of the glass substrate, are inherent, given that the coating material and substrate, and method disclosed by Busardo et al. and the present application having same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily In re Robertson, 49 USPQ2d 1949 (1999).  Alternatively, However, it is the position of the examiner that disclosure the properties of the scratch resistance and reflectance of the glass substrate, is expected, given the same coating process as trajectory (implant) the single charge ions and multicharge ions of N, N+/N2+/N3+ ions, on a glass substrate of soda-lime glasses sheet at an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 ([0001], [0009], [0082]).  Alternatively, Busardo recognizes the durable antireflective properties are adjusted by changing the parameters of temperature, the dose of mono-and mltichaged ions of a gas, the acceleration voltage, and the implanting thickness ([0013]-[0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the durable antireflective properties and parameters to yield an improved durable antireflective glass substrate (Abstract, [0001], [0013]-[0016]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Furthermore, as evidential by NAVET et al. (US 2017/0334775 A1), same processes and parameters was disclosed and obtained scratch resistance property. Please see abstract, paragraphs [0007], [0023]-[0026] of NAVET et al. (US 2017/0334775 A1).  
Therefore the starch-resistance property is addressed. 

 
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, Busardo discloses the parameters of an acceleration voltage of 20 kV and ion dose of 0.5x1017 ions/cm2 in an example ([0082]), therefore it reads on the claimed range. In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 2234968A, US 2016/052821 A1, and WO 2016/062779 A1.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717